                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


RAY E. PARSONS,

                               Petitioner,

v.                                                   CIVIL ACTION NO. 3:18-0602

RALPH TERRY, Acting Warden,

                               Respondent.



                          MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court grant Respondent’s “Limited Response” requesting dismissal

of Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State

Custody (Document No. 2) and remove this matter from the Court’s docket unless Petitioner can

demonstrate within the period of time allotted for objecting to this Proposed Findings and

Recommendation that the Petition was filed within the proper time period or circumstances exist

which would permit equitable tolling of the limitation period. Neither party has filed objections to

the Magistrate Judge’s findings and recommendation and Petitioner made no demonstration as to

the proper time period for filing the Petition.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and GRANTS Respondent’s “Limited Response” requesting dismissal of
Petitioner’s Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State

Custody (Document No. 2) and REMOVES this matter from the Court’s docket, consistent with

the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.



                                             ENTER:      October 1, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
